Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in light of the amendment to claim 14 filed on 6/24/2022, with respect to the 35 U.S.C. §112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. §112(b) rejection of claims 14-19 has been withdrawn. 
Applicant’s arguments in light of the amendment to claims 1, 14 and 20 filed on 6/24/2022 with respect to the prior art rejections of claims 1-20 under 35 U.S.C. §102 and §103 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US. Pat. Pub. No. 2018/0336045 to Badr, US. Pat. Pub. No. 2009/0063304 to Meggs, US Pat. Pub. No. 2013/0218721 to Borhan et al. and US Pat. Pub. No. 2007/00335597 to Mukundan et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-14 and 18-21 are rejected under 35 USC 103 as being unpatentable over US Pat. Pub. No. 2018/0336045 to Badr in view of US. Pat. Pub. No. 2009/0063304 to Meggs.
Per claims 1 and 21, Badr discloses a computing system (fig. 1:100 and Abstract…selecting, based on analysis of user input from a user interaction with user’s environment, a recommended agent out of a plurality of agents to perform an action associated with the user input/interaction) comprising:
one or more processors (fig. 2:240; fig. 4:440; ¶75,108…processors ); and
one or more computer-readable media (fig. 2:248; fig.4:448; ¶67) having thereon computer-executable instructions that are structured such that, when executed by the one or more processors (¶65… processors 240 of computing device 210 may retrieve and execute instructions stored by storage components 248 that cause processors 240 to perform the operations modules 220, 222, 226, 227, 228, 230 and 282; ¶108…processors 440 executes instructions stored on storage device 440 to perform operations modules 422, 424, 427, 430, 431 and 482), cause the computing system to instantiate and/or operate an agent selection component (fig. 1:110 and ¶17…computing device 110 can be a user’s mobile device that can operate as an agent selection component, the details of computing device 110 is shown in fig. 2; fig. 1:160 and 18…digital assistant server 160 may help computing device 110 with agent selection services; fig. 2:227, fig. 4:427 and ¶111…within computing device 110 and digital assistant server 160, there is agent selection module 227/427 which select an agent from a plurality of possible agents 228A-228N; fig. 2:222, fig. 4:422 and ¶76…agent selection module 227/427 may be included in 3) that is configured to perform the following for multiple different user interactions (¶69…user can interact with system using multiple different type of interaction, such as voice: “UI module 220 may receive an indication of one or more user inputs detected at UID 212 and may output information about the user inputs to assistant module 222. For example, UID 212 may detect a voice input from a user and send data about the voice input to UI module 220”; ¶79… user can interact with system using multiple different type of interaction, such as taking a picture on user’s computing device 210: “UI module 220 may send an indication of a camera input to assistant module 222 for further interpretation.  Assistant module 222 may determine, based on the camera input, that the detected camera input may be associated with or more user tasks”; ¶64…user gestures is another interaction type; ¶24…user touch input on user’s computing device screen is another interaction type) with a real environment (¶58…the various types of user interactions are in a real physical environment: “One or more input components 244 of computing device 210, including camera 214, may receive input. Examples of input are tactile, text, audio, image, and video input. In addition to camera 114, input components 242 of computing device 210, in one example, includes a presence-sensitive input device ( e.g., a touch sensitive screen, a PSD), mouse, keyboard, voice responsive system, microphone or any other type of device for detecting input of computing device 210's environment”):
detect user interaction with the real environment (fig. 3:302 and ¶92…computing device 110/210 using it’s user interface device 112/212, detects user interaction with real/local environment such as picture/image taken by user: “a user of computing device 110 may point camera 114 of computing device 110 towards a movie poster on a wall and provide user input to UID 112 that causes camera 114 to take a picture of the movie poster”; fig. 2:230 and ¶73-74 and 85…contextualization of physical environmental taken account in selection of agents); 
evaluate the detected user interaction (fig. 1:122A, fig. 2:222 and ¶94…assistant module analyzes the image taken by the user and determines ‘intents’: “Assistant module 122A may base the agent selection on an analysis of the image data. As one example, assistant module 122A may perform visual recognition techniques on the image data to determine all the possible entities, objects and concepts that could be associated with the image data.  In response to the request, assistant module 122A may receive, via network 130, a list of intents returned from the image based search performed by search module 182”);
based on the evaluation, select an artificial agent (fig. 3:304 and ¶95…select an artificial agent from a plurality of agents 228A-228N, the selection based on determined intents from analyzing the image: “Assistant module 122A may determine, based on entries in agent index 124A, whether any agents (e.g., 1P or 3P agents) have registered with the intent(s) inferred from the image data. For example, assistant module 122A may input the movie intent into agent index 124A and receive as output a list of one or more agent modules 128 that have registered with movie intents and therefore may be used to perform actions associated with movies”) that acts for an entity (¶79…3P agent modules represent an entity, i.e., a ticket seller selling movie tickets or a pizza company, who has registered themselves as 3P agents with the agent selection module: “when loaded onto computing device 220, 3P agent modules 228 may send information to agent selection module 227 that registers each agent with agent selection module 227. The registration information may include an agent identifier and one or more intents that the agent can satisfy. For example, 3P agent module 228A may be a pizza ordering agent for PizzaHouse Company and when installed on computing device 220, 3P agent module 228A may send information to agent selection module 227 that registers 3P agent module 228A with intents associated with the name "PizzaHouse", the PizzaHouse logo or trademark, and images or words indicative of "food", "restaurant", and "pizza". Agent selection module 227 may store the registration information at agent index 224 along with an identifier of 3P agent module 228A”) from amongst a plurality of artificial agents (fig. 1:128aA-128aN, 128bA-128bN; fig. 2:228A-228N…plurality of 3P agent modules) that act for different entities (¶34…”differently, each agent module 128 may be a 3P agent associated with a respective third-party service that is accessible from computing device 110”; ¶51, 79, 97…3P agents act for different companies/services such as a wine seller, pizza restaurant, or movie ticket seller); and cause the selected artificial agent to activate to interact with the user (fig. 3:310-312 and ¶100-101…once selected, user can interact with the computing device 110 to confirm use of selected 3P agent: “assistant module 122A may output as part of the notification, a request for the user to choose a particular recommended agent.  Assistant module 122A may receive user input confirming the recommended agent (312). For example after outputting the notification, the user may provide touch input at UID 112 or voice input to UID 112 confirming that the user wishes to use the recommended agent to order movie tickets or see a trailer of the movie in the movie poster”; ¶99…user selected 3P agent, may interact with the user to get more input from user: “Responsive to determining to recommend that the recommended agent perform the one or more actions associated with the image data (306, agent), assistant module 122A may output an indication of the recommended agent (310). For example, assistant module 122A may cause UI module 120 to output an audible, visual, and/or haptic notification via UID 112 indicating that, based at least in part on image data captured by camera 114, assistant module 122A is recommending the user interact with agent module 128aA to help the user perform an action at a current time”; ¶103…user selected 3P agent, may interact with the user to get more input from user: ”responsive to receiving the user input confirming the recommended agent, assistant module 122A may cause the recommended agent to at least initiate performance of the one or more actions associated with the image data (314)... Agent module 128AaA may perform its own analysis on the image data, open a website, trigger an action, start a conversation with the user, show a video, or perform any other related action using the image data”),
such that different interactions with the real environment may result in the agent selection component causing different artificial agents to interact with the user on behalf of different entities (¶40, 89, 92…3P agents acting for different companies/services such as a wine seller, pizza restaurant, or movie ticket seller are selected based on a different interaction by the user in his or her environment…such as one user interaction of taking of an image of a wine bottle on the table of a restaurant or another different interaction such as user ordering pizza from his/her mobile device or yet another different interaction of taking a picture of a movie poster on a wall; ¶29, 35, 64…various different modal type of interactions may result in causing different agents to interact with the user, including voice, touch/text, image, gesture, etc.: “Assistant module 122A of computing device 110 and assistant module 122B of digital assistant server 160 may each perform similar functions described herein for automatically executing an assistant that is configured to select agents to: a) satisfy user input (e.g., spoken utterances, textual input, etc.) received from a user of a computing device and/or b) perform actions inferred from image data captured by a camera such as camera 114”).

	Badr additionally discloses that assistant module 122A/222/422 can find and rank a plurality of agents based on multiple criteria and present the plurality of agents as recommendations to the user (¶48, 100: “the recommended agent may be more than one recommended agent. In such a case, assistant module 122A may output as part of the notification, a request for the user to choose a particular recommended agent”; ¶80-84…agent selection module, which can be part of the assistant module, can choose and rank a plurality of agents based on combined scoring from multiple criteria or machine learning), such that the user can select a specific artificial agent from the plurality of agents recommended by the assistant module (¶49, : “Assistant module 122A may receive user input confirming the recommended agent. For example, after
outputting the notification, the user may provide touch input at UID 112 or voice input to UID 112 confirming that the user wishes to use the recommended agent…”).  
Badr further discloses using Internet based technology in order find, choose/rank and use agents (¶83…”recommended 3P agent module agent selection module 227 may identify one or more recommended agents based at least in part on image data by sending the image data through an image based internet search (i.e., cause search module 282 to search the internet based on the image data)”; ¶87…”Agent selection module 227 may analyze the rankings and/or the results from the internet search to select an agent to perform one or more actions. For instance, agent selection module 227 may inspect search results to determine whether there are web page results associated with agents”; ¶37: “An entry included in agent indices 124 for a particular agent may be constructed from agent information provided by a developer of the particular agent. Some example information fields that may be included in such an entry, or which may be used to construct the entry, include but are not limited to: a description of the agent, one or more entry points of the agent, …, a website associated with the agent…”; ¶51: “assistant module 122A receives information confirming the user wishes to use the recommended agent to perform an action on the image data obtained by camera 114, assistant module 122A may send the image data captured by camera 114 to the recommended agent with instructions to process the image data and take any appropriate actions. For instance, assistant module 122A may send the image data captured by camera 114 to agent module 128aA. Agent module 128aA may perform its own analysis on the image data, open a website, trigger an action, start a conversation with the user, show a video, or perform any other related action using the image data”).


Badr does not expressly disclose the presentation of the plurality of agents as web links for the user to select/activate a specific agent to use.  In other words, Badr does not expressly disclose, but Meggs does teach: the selected artificial agent is caused to activate by at least (i) forwarding a URL to a user device (Meggs: fig. 4:470-490…system discovers merchants based on matching with user criteria, then ranks list of merchants based on user criteria, and finally presents the ranked list of merchants as individual web links, e.g., URLs, to user device) with an instruction to cause the user device to navigate to the URL (fig. 11 and ¶60…user is displayed ranked list of merchants to select, which user can click on to navigate to the web page of a specific merchant, “ranked list produced in this manner 480 is then displayed in rank order in a first graphical user interface 490. An example of a first graphical user interface is shown in FIG. 11. The user is then able to view the ranked list and select a participating merchant with whom the user is interested in doing business”) or (ii) by placing a function call with an internet protocol (IP) address associated with a user device,
wherein the artificial agent is activated by at least forwarding the URL to the user device with the instruction to cause the user device to navigate to the URL (fig. 11 and ¶60…user clicks one of the specific links and navigates to the web page of a specific merchant/agent, “ranked list produced in this manner 480 is then displayed in rank order in a first graphical user interface 490. An example of a first graphical user interface is shown in FIG. 11. The user is then able to view the ranked list and select a participating merchant with whom the user is interested in doing business”).

 Badr and Meggs are analogous art because they are from similar problem solving area of finding, ranking and presenting a set of agents/merchants that are relevant to the user based on a set of criteria, wherein the user can choose/activate on agent/merchant from the set of agents/merchants that is presented.  Furthermore, Badr and Meggs both use Internet and web based technologies which intrinsically makes use of browsers and URLs (Badr: ¶71, 37,51,83,87).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the assistant module 122A/222/422 in Badr, upon finding and ranking the plurality of agents to recommend to the user for selection, to actually present the recommendations to the user as a list of URLs on an Internet Browser that the user can click on one URL for selection of an agent/merchant, as taught by Meggs.  
The suggestion/motivation for doing so would have been convenience in leveraging existing Internet platform technology that Badr already has and commonly adopted across industries (¶71…Internet browser application) and that Badr expressly already uses (¶31,51,83,87…Internet/web search to find/supplement agents), rather than the hassle of developing a custom GUI technology for presentation of the plurality of agents.
Per claim 2, Badr combined with Meggs discloses claim 1, Badr further disclosing the detected user interaction with the real environment comprising detecting a camera capture (fig. 3:302 and ¶92…detecting image captured thru user interaction with phone in user’s environment), the evaluation resulting in a determination that the camera capture includes an identifier of an entity (¶94…visual recognition results identifying various items in image, including entities, and associating ‘intents’ with them used to select an 3P agent from a plurality of 3P agents:  “assistant module 122A may perform visual recognition techniques on the image data to determine all the possible entities, objects and concepts that could be associated with the image data… assistant module 122A may receive, via network 130, a list of intents returned from the image based search performed by search module 182”; ¶79…’intents’ have associated identifiers: “The registration information may include an agent identifier and one or more intents that the agent can satisfy. For example, 3P agent module 228A may be a pizza ordering agent for PizzaHouse Company and when installed on computing device 220, 3P agent module 228A may send information to agent selection module 227 that registers 3P agent module 228A with intents associated with the name "PizzaHouse", the PizzaHouse logo or trademark, and images or words indicative of "food", "restaurant", and "pizza". Agent selection module 227 may store the registration information at agent index 224 along with an identifier of 3P agent module 228A” ). 
Per claim 3, Badr combined with Meggs discloses claim 2, Badr further disclosing the identifier comprising a logo of the entity (¶79…’intents’ have associated identifiers that can include a logo: “…3P agent module 228A may send information to agent selection module 227 that registers 3P agent module 228A with intents associated with the name "PizzaHouse", the PizzaHouse logo or trademark, and images or words indicative of "food", "restaurant", and "pizza””).
Per claim 4, Badr combined with Meggs discloses claim 2, Badr further disclosing the identifier comprising a code associated with the entity (¶79…’intents’ have associated identifiers that can include a code, construed as an image indicative of an object: “…3P agent module 228A may send information to agent selection module 227 that registers 3P agent module 228A with intents associated with the name "PizzaHouse", the PizzaHouse logo or trademark, and images or words indicative of "food", "restaurant", and "pizza””).
Per claim 5, Badr combined with Meggs discloses claim 2, Badr further disclosing the identifier comprising a text identifier of the entity (¶79…’intents’ have associated identifiers that can include a text identifier of the entity, e.g., name of business: “…3P agent module 228A may send information to agent selection module 227 that registers 3P agent module 228A with intents associated with the name "PizzaHouse", the PizzaHouse logo or trademark…”) .
Per claim 6, Badr combined with Meggs discloses claim 1, Badr further disclosing the detected interaction with the real environment comprising the user being positioned relative to a location associated with the entity (fig. 2:230 and ¶89…the extracted objects/intent from the user interaction with the phone include contextual information such as user’s position relative to location of the business/company associated with the 3P agent: “if an intent is related to "pizza", agent selection module 227 may determine the user's current location, determine which source of pizza is closest to the user's current location, and rank the pizza source associated with that current location highest”).
Per claim 7, Badr combined with Meggs discloses claim 1, Badr further disclosing the detected user interaction with the real environment being performed using a user device (fig. 1: 110 and ¶17…computing device can be user’s mobile computing device, e.g., phone), the selected artificial agent interacting with the user also using the user device (¶51…selected 3P agent interacting with user on user’s device 110: ”assistant module 122A may cause the recommended agent to at least initiate performance of the one or more actions associated with the image data. For example, assistant module 122A receives information confirming the user wishes to use the recommended agent to perform an action on the image data obtained by camera 114, assistant module 122A may send the image data captured by camera 114 to the recommended agent with instructions to process the image data and take any appropriate actions. For instance, assistant module 122A may send the image data captured by camera 114 to agent module 128aA. Agent module 128aA may perform its own analysis on the image data, open a website, trigger an action, start a conversation with the user, show a video, or perform any other related action using the image data”).
Per claim 8, Badr combined with Meggs discloses claim 7, Badr further disclosing the selected artificial agent interacting visibly with the user via the user device (¶51…3P agent can interact visibly by opening a website or showing user video on user device 110: ”Agent module 128aA may perform its own analysis on the image data, open a website, trigger an action, start a conversation with the user, show a video, or perform any other related action using the image data”).
Per claim 10, Badr combined with Meggs discloses claim 7, Badr further disclosing the selected artificial agent interacting audibly with the user via the user device (¶51…3P agent can interact audibly by starting a conversation with user on user device 110: ”Agent module 128aA may perform its own analysis on the image data, open a website, trigger an action, start a conversation with the user, show a video, or perform any other related action using the image data”).
Per claim 11, Badr combined with Meggs discloses claim 1, Badr further disclosing the entity comprising an organization (¶79…pizza restaurant; ¶115…grocery store; ¶39…human).
Per claim 12, Badr combined with Meggs discloses claim 1, Badr further disclosing the organization comprising a store (¶115…grocery store).
Per claim 13, Badr combined with Meggs discloses claim 1, Badr further disclosing the entity comprising a person (¶39…human).
Per claim 14, Badr discloses a computer-aided method (fig. 3; Abstract…selecting, based on analysis of user input from a user interaction with user’s environment, a recommended agent out of a plurality of agents to perform an action associated with the user input/interaction) for an agent selection component (fig. 1:110 and ¶17…computing device 110 can be a user’s mobile device that can operate as an agent selection component, the details of computing device 110 is shown in fig. 2; fig. 1:160 and 18…digital assistant server 160 may help computing device 110 with agent selection services; fig. 2:227, fig. 4:427 and ¶111…within computing device 110 and digital assistant server 160, there is agent selection module 227/427 which select an agent from a plurality of possible agents 228A-228N; fig. 2:222, fig. 4:422 and ¶76…agent selection module 227/427 may be included in assistant module 222/422) to select and activate artificial agents (fig. 3:304 and ¶95…select an artificial agent from a plurality of agents 228A-228N, the selection based on determined intents from analyzing the image: “Assistant module 122A may determine, based on entries in agent index 124A, whether any agents (e.g., 1P or 3P agents) have registered with the intent(s) inferred from the image data. For example, assistant module 122A may input the movie intent into agent index 124A and receive as output a list of one or more agent modules 128 that have registered with movie intents and therefore may be used to perform actions associated with movies”) for a user (¶17…user of computing device 110) to interact with (fig. 3:310-312 and ¶100-101…once selected, user can interact with the computing device 110 to confirm use of selected 3P agent: “assistant module 122A may output as part of the notification, a request for the user to choose a particular recommended agent.  Assistant module 122A may receive user input confirming the recommended agent (312). For example after outputting the notification, the user may provide touch input at UID 112 or voice input to UID 112 confirming that the user wishes to use the recommended agent to order movie tickets or see a trailer of the movie in the movie poster”; ¶99…user selected 3P agent, may interact with the user to get more input from user: “Responsive to determining to recommend that the recommended agent perform the one or more actions associated with the image data (306, agent), assistant module 122A may output an indication of the recommended agent (310). For example, assistant module 122A may cause UI module 120 to output an audible, visual, and/or haptic notification via UID 112 indicating that, based at least in part on image data captured by camera 114, assistant module 122A is recommending the user interact with agent module 128aA to help the user perform an action at a current time”; ¶103…user selected 3P agent, may interact with the user to get more input from user: ”responsive to receiving the user input confirming the recommended agent, assistant module 122A may cause the recommended agent to at least initiate performance of the one or more actions associated with the image data (314)... Agent module 128AaA may perform its own analysis on the image data, open a website, trigger an action, start a conversation with the user, show a video, or perform any other related action using the image data”) based at least in part upon how that user interacts with a real environment (fig. 3:302 and ¶92…computing device 110/210 using it’s user interface device 112/212, detects user interaction with real/local environment such as picture/image taken by user, causing computer device to select an agent: “a user of computing device 110 may point camera 114 of computing device 110 towards a movie poster on a wall and provide user input to UID 112 that causes camera 114 to take a picture of the movie poster”; fig. 2:230 and ¶73-74 and 85…contextualization of physical environmental taken account in selection of agents), the method comprising: 
detecting a first user interaction with the real environment (fig. 3:302 and ¶92…computing device 110/210 using it’s user interface device 112/212, detects a first user interaction with real/local environment, i.e.,  such as picture/image taken by user of a movie poster: “a user of computing device 110 may point camera 114 of computing device 110 towards a movie poster on a wall and provide user input to UID 112 that causes camera 114 to take a picture of the movie poster”; fig. 2:230 and ¶73-74 and 85…contextualization of physical environmental taken account in selection of agents); 
evaluating the detected first user interaction (fig. 1:122A, fig. 2:222 and ¶94…assistant module analyzes the image taken by the user and determines ‘intents’: “Assistant module 122A may base the agent selection on an analysis of the image data. As one example, assistant module 122A may perform visual recognition techniques on the image data to determine all the possible entities, objects and concepts that could be associated with the image data.  In response to the request, assistant module 122A may receive, via network 130, a list of intents returned from the image based search performed by search module 182”); 
based on the evaluation of the first user interaction, selecting a first artificial agent (fig. 3:304 and ¶95…select an artificial agent from a plurality of agents 228A-228N, the selection based on determined intents from analyzing the image, e.g., selecting an agent associated with a movie ticket seller: “Assistant module 122A may determine, based on entries in agent index 124A, whether any agents (e.g., 1P or 3P agents) have registered with the intent(s) inferred from the image data. For example, assistant module 122A may input the movie intent into agent index 124A and receive as output a list of one or more agent modules 128 that have registered with movie intents and therefore may be used to perform actions associated with movies”) that acts for a first entity (¶79…3P agent modules represent an entity, i.e., a ticket seller selling movie tickets) from amongst a plurality of artificial agents (fig. 1:128aA-128aN, 128bA-128bN; fig. 2:228A-228N…plurality of 3P agent modules); and 
causing the selected first artificial agent to activate to interact with the user (¶98…user selected 3P agent for movie poster, may interact with the user: ”assistant module 122A may cause UI module 120 to output, via UID 112, a user interface requesting user input for whether the user wants to purchase tickets to see a showing of the particular movie in the movie poster or view a trailer of the movie in the poster”),
detecting a second user interaction with the real environment (¶105: user initiates pizza order thru his/her computing device 110: “a 3P agent may receive all the details of a pizza order”; fig. 3:302 and ¶40…computing device 110/210 using it’s user interface device 112/212, detects another user interaction with real/local environment such as picture/image taken by user at a restaurant of a wine bottle: “while sitting down in a restaurant, a user may point camera 114 of computing device 110 towards a wine bottle on the table and provide user input to UID 112 that causes camera 114 to take a picture of the wine bottle; ¶29, 35, 64…additional interactions of different modal types may result in causing different agents to interact with the user, including voice, touch/text, image, gesture, etc.: “Assistant module 122A of computing device 110 and assistant module 122B of digital assistant server 160 may each perform similar functions described herein for automatically executing an assistant that is configured to select agents to: a) satisfy user input (e.g., spoken utterances, textual input, etc.) received from a user of a computing device and/or b) perform actions inferred from image data captured by a camera such as camera 114”); evaluating the detected second user interaction (fig. 2:222 and ¶81: evaluate order pizza order interaction:  “For example, agent selection module 227 may use image data from assistant module 222 that is determined, by agent selection module 227, to be indicative of an intent to order food, pizza, etc.”; fig. 1:122A, fig. 2:222 and ¶41: evaluate wine bottle user interaction: “assistant module 122A may determine whether a lP agent (i.e., a 1P agent provided by assistant module 122A), a 3P agent (i.e., a 3P agent provided by one of 3P agent modules 128), or some combination of 1P agents and 3P agents may perform an action or assist the user in performing a task related to the image data of the wine bottle”; ¶29, 35, 64…Other types of user interactions such as thru voice, touch/text, image, gesture, etc., is evaluated similarly with intents);
based on the evaluation of the second user interaction, selecting a second artificial agent (¶79…select pizza ordering 3P agent; ¶47…select wine 3P agent; ¶76…”Agent selection module 227 may include functionality to select one or more agents to satisfy a given utterance”) that acts for the second entity (¶79…Pizza business/company; ¶51…wine vendor enabling user to buy wine bottle) from amongst the plurality of artificial agents (fig. 1:128aA-128aN, 128bA-128bN; fig. 2:228A-228N…plurality of 3P agent modules); and 
causing the selected second artificial agent to activate to interact with the user (fig. 3:310-312 and ¶100-101…once selected, user can interact with the computing device 110 to confirm use of selected 3P agent: “assistant module 122A may output as part of the notification, a request for the user to choose a particular recommended agent.  Assistant module 122A may receive user input confirming the recommended agent (312); ¶99…user selected 3P agent, may interact with the user to get more input from user: “Responsive to determining to recommend that the recommended agent perform the one or more actions associated with the image data (306, agent), assistant module 122A may output an indication of the recommended agent (310). For example, assistant module 122A may cause UI module 120 to output an audible, visual, and/or haptic notification via UID 112 indicating that, based at least in part on image data captured by camera 114, assistant module 122A is recommending the user interact with agent module 128aA to help the user perform an action at a current time”; ¶103…user selected 3P agent, may interact with the user to get more input from user: ”responsive to receiving the user input confirming the recommended agent, assistant module 122A may cause the recommended agent to at least initiate performance of the one or more actions associated with the image data (314)... Agent module 128AaA may perform its own analysis on the image data, open a website, trigger an action, start a conversation with the user, show a video, or perform any other related action using the image data”), 
such that different interactions with the real environment may result in the agent selection component causing different artificial agents to interact with the user on behalf of different entities (¶40, 89, 92…3P agents acting for different companies/services such as a wine seller, pizza restaurant, or movie ticket seller are selected based on a different interaction by the user in his or her environment…such as one user interaction of taking of an image of a wine bottle on the table of a restaurant or another different interaction such as user ordering pizza from his/her mobile device or yet another different interaction of taking a picture of a movie poster on a wall; ¶29, 35, 64…various different modal type of interactions may result in causing different agents to interact with the user, including voice, touch/text, image, gesture, etc.: “Assistant module 122A of computing device 110 and assistant module 122B of digital assistant server 160 may each perform similar functions described herein for automatically executing an assistant that is configured to select agents to: a) satisfy user input (e.g., spoken utterances, textual input, etc.) received from a user of a computing device and/or b) perform actions inferred from image data captured by a camera such as camera 114”).

Badr additionally discloses that assistant module 122A/222/422 can find and rank a plurality of agents based on multiple criteria and present the plurality of agents as recommendations to the user (¶48, 100: “the recommended agent may be more than one recommended agent. In such a case, assistant module 122A may output as part of the notification, a request for the user to choose a particular recommended agent”; ¶80-84…agent selection module, which can be part of the assistant module, can choose and rank a plurality of agents based on combined scoring from multiple criteria or machine learning), such that the user can select a specific artificial agent from the plurality of agents recommended by the assistant module (¶49, : “Assistant module 122A may receive user input confirming the recommended agent. For example, after
outputting the notification, the user may provide touch input at UID 112 or voice input to UID 112 confirming that the user wishes to use the recommended agent…”).  
Badr further discloses using Internet based technology in order find, choose/rank and use agents (¶83…”recommended 3P agent module agent selection module 227 may identify one or more recommended agents based at least in part on image data by sending the image data through an image based internet search (i.e., cause search module 282 to search the internet based on the image data)”; ¶87…”Agent selection module 227 may analyze the rankings and/or the results from the internet search to select an agent to perform one or more actions. For instance, agent selection module 227 may inspect search results to determine whether there are web page results associated with agents”; ¶37: “An entry included in agent indices 124 for a particular agent may be constructed from agent information provided by a developer of the particular agent. Some example information fields that may be included in such an entry, or which may be used to construct the entry, include but are not limited to: a description of the agent, one or more entry points of the agent, …, a website associated with the agent…”; ¶51: “assistant module 122A receives information confirming the user wishes to use the recommended agent to perform an action on the image data obtained by camera 114, assistant module 122A may send the image data captured by camera 114 to the recommended agent with instructions to process the image data and take any appropriate actions. For instance, assistant module 122A may send the image data captured by camera 114 to agent module 128aA. Agent module 128aA may perform its own analysis on the image data, open a website, trigger an action, start a conversation with the user, show a video, or perform any other related action using the image data”).


Badr does not expressly disclose the presentation of the plurality of agents as web links for the user to select/activate a specific agent to use.  In other words, Badr does not expressly disclose, but Meggs does teach: the selected artificial agent is caused to activate by at least (i) forwarding a URL to a user device (Meggs: fig. 4:470-490…system discovers merchants based on matching with user criteria, then ranks list of merchants based on user criteria, and finally presents the ranked list of merchants as individual web links, e.g., URLs, to user device) with an instruction to cause the user device to navigate to the URL (fig. 11 and ¶60…user is displayed ranked list of merchants to select, which user can click on to navigate to the web page of a specific merchant, “ranked list produced in this manner 480 is then displayed in rank order in a first graphical user interface 490. An example of a first graphical user interface is shown in FIG. 11. The user is then able to view the ranked list and select a participating merchant with whom the user is interested in doing business”) or (ii) by placing a function call with an internet protocol (IP) address associated with a user device.

 Badr and Meggs are analogous art because they are from similar problem solving area of finding, ranking and presenting a set of agents/merchants that are relevant to the user based on a set of criteria, wherein the user can choose/activate on agent/merchant from the set of agents/merchants that is presented.  Furthermore, Badr and Meggs both use Internet and web based technologies which intrinsically makes use of browsers and URLs (Badr: ¶71, 37,51,83,87).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the assistant module 122A/222/422 in Badr, upon finding and ranking the plurality of agents to recommend to the user for selection, to actually present the recommendations to the user as a list of URLs on an Internet Browser that the user can click on one URL for selection of an agent/merchant, as taught by Meggs.  
The suggestion/motivation for doing so would have been convenience in leveraging existing Internet platform technology that Badr already has and commonly adopted across industries (¶71…Internet browser application) and that Badr expressly already uses (¶31,51,83,87…Internet/web search to find/supplement agents), rather than the hassle of developing a custom GUI technology for presentation of the plurality of agents.
Per claim 18, Badr combined with Meggs discloses claim 14, Badr further disclosing the detected first user interaction with the real environment being performed using a user device (fig. 1: 110 and ¶17…computing device can be user’s mobile computing device, e.g., phone), the selected artificial agent interacting with the user also using the user device (¶51…selected 3P agent interacting with user on user’s device 110: ”assistant module 122A may cause the recommended agent to at least initiate performance of the one or more actions associated with the image data. For example, assistant module 122A receives information confirming the user wishes to use the recommended agent to perform an action on the image data obtained by camera 114, assistant module 122A may send the image data captured by camera 114 to the recommended agent with instructions to process the image data and take any appropriate actions. For instance, assistant module 122A may send the image data captured by camera 114 to agent module 128aA. Agent module 128aA may perform its own analysis on the image data, open a website, trigger an action, start a conversation with the user, show a video, or perform any other related action using the image data”).
Per claim 19, Badr combined with Meggs discloses claim 18, Badr further disclosing the user device comprising a handheld, wearable, or implanted device (¶17…computing device 110 may be a mobile phone or tablet, e.g., handheld, or wearable device).
Per claim 20, Badr discloses a computing system (fig. 1:100 and Abstract…selecting, based on analysis of user input from a user interaction with user’s environment, a recommended agent out of a plurality of agents to perform an action associated with the user input/interaction) comprising: 
one or more processors (fig. 2:240; fig. 4:440; ¶75,108…processors ); and
one or more computer-readable media (fig. 2:248; fig.4:448; ¶67) having thereon computer-executable instructions that are structured such that, when executed by the one or more processors ¶65… processors 240 of computing device 210 may retrieve and execute instructions stored by storage components 248 that cause processors 240 to perform the operations modules 220, 222, 226, 227, 228, 230 and 282; ¶108…processors 440 executes instructions stored on storage device 440 to perform operations modules 422, 424, 427, 430, 431 and 482), cause the computing system to perform a method (fig. 3) for an agent selection component (fig. 1:110 and ¶17…computing device 110 can be a user’s mobile device that can operate as an agent selection component, the details of computing device 110 is shown in fig. 2; fig. 1:160 and 18…digital assistant server 160 may help computing device 110 with agent selection services; fig. 2:227, fig. 4:427 and ¶111…within computing device 110 and digital assistant server 160, there is agent selection module 227/427 which select an agent from a plurality of possible agents 228A-228N; fig. 2:222, fig. 4:422 and ¶76…agent selection module 227/427 may be included in assistant module 222/422) to select and activate artificial agents (fig. 3:304 and ¶95…select an artificial agent from a plurality of agents 228A-228N, the selection based on determined intents from analyzing the image: “Assistant module 122A may determine, based on entries in agent index 124A, whether any agents (e.g., 1P or 3P agents) have registered with the intent(s) inferred from the image data. For example, assistant module 122A may input the movie intent into agent index 124A and receive as output a list of one or more agent modules 128 that have registered with movie intents and therefore may be used to perform actions associated with movies”) for a user (¶17…user of computing device 110) to interact with (fig. 3:310-312 and ¶100-101…once selected, user can interact with the computing device 110 to confirm use of selected 3P agent: “assistant module 122A may output as part of the notification, a request for the user to choose a particular recommended agent.  Assistant module 122A may receive user input confirming the recommended agent (312). For example after outputting the notification, the user may provide touch input at UID 112 or voice input to UID 112 confirming that the user wishes to use the recommended agent to order movie tickets or see a trailer of the movie in the movie poster”; ¶99…user selected 3P agent, may interact with the user to get more input from user: “Responsive to determining to recommend that the recommended agent perform the one or more actions associated with the image data (306, agent), assistant module 122A may output an indication of the recommended agent (310). For example, assistant module 122A may cause UI module 120 to output an audible, visual, and/or haptic notification via UID 112 indicating that, based at least in part on image data captured by camera 114, assistant module 122A is recommending the user interact with agent module 128aA to help the user perform an action at a current time”; ¶103…user selected 3P agent, may interact with the user to get more input from user: ”responsive to receiving the user input confirming the recommended agent, assistant module 122A may cause the recommended agent to at least initiate performance of the one or more actions associated with the image data (314)... Agent module 128AaA may perform its own analysis on the image data, open a website, trigger an action, start a conversation with the user, show a video, or perform any other related action using the image data”) based at least in part upon how that user interacts with a real environment (fig. 3:302 and ¶92…computing device 110/210 using it’s user interface device 112/212, detects user interaction with real/local environment such as picture/image taken by user, causing computer device to select an agent: “a user of computing device 110 may point camera 114 of computing device 110 towards a movie poster on a wall and provide user input to UID 112 that causes camera 114 to take a picture of the movie poster”; fig. 2:230 and ¶73-74 and 85…contextualization of physical environmental taken account in selection of agents), the method comprising:
detecting user interaction with the real environment (fig. 3:302 and ¶92…computing device 110/210 using it’s user interface device 112/212, detects user interaction with real/local environment such as picture/image taken by user: “a user of computing device 110 may point camera 114 of computing device 110 towards a movie poster on a wall and provide user input to UID 112 that causes camera 114 to take a picture of the movie poster”; fig. 2:230 and ¶73-74 and 85…contextualization of physical environmental taken account in selection of agents);
evaluating the detected user interaction (fig. 1:122A, fig. 2:222 and ¶94…assistant module analyzes the image taken by the user and determines ‘intents’: “Assistant module 122A may base the agent selection on an analysis of the image data. As one example, assistant module 122A may perform visual recognition techniques on the image data to determine all the possible entities, objects and concepts that could be associated with the image data.  In response to the request, assistant module 122A may receive, via network 130, a list of intents returned from the image based search performed by search module 182”); 
based on the evaluation, selecting an artificial agent (fig. 3:304 and ¶95…select an artificial agent from a plurality of agents 228A-228N, the selection based on determined intents from analyzing the image: “Assistant module 122A may determine, based on entries in agent index 124A, whether any agents (e.g., 1P or 3P agents) have registered with the intent(s) inferred from the image data. For example, assistant module 122A may input the movie intent into agent index 124A and receive as output a list of one or more agent modules 128 that have registered with movie intents and therefore may be used to perform actions associated with movies”) that acts for an entity (¶79…3P agent modules represent an entity, i.e., a ticket seller selling movie tickets or a pizza company, who has registered themselves as 3P agents with the agent selection module: “when loaded onto computing device 220, 3P agent modules 228 may send information to agent selection module 227 that registers each agent with agent selection module 227. The registration information may include an agent identifier and one or more intents that the agent can satisfy. For example, 3P agent module 228A may be a pizza ordering agent for PizzaHouse Company and when installed on computing device 220, 3P agent module 228A may send information to agent selection module 227 that registers 3P agent module 228A with intents associated with the name "PizzaHouse", the PizzaHouse logo or trademark, and images or words indicative of "food", "restaurant", and "pizza". Agent selection module 227 may store the registration information at agent index 224 along with an identifier of 3P agent module 228A”) from amongst a plurality of artificial agents (fig. 1:128aA-128aN, 128bA-128bN; fig. 2:228A-228N…plurality of 3P agent modules) that act for different entities (¶34…”differently, each agent module 128 may be a 3P agent associated with a respective third-party service that is accessible from computing device 110”; ¶51, 79, 97…3P agents act for different companies/services such as a wine seller, pizza restaurant, or movie ticket seller); and
causing the selected artificial agent to activate to interact with the user (fig. 3:310-312 and ¶100-101…once selected, user can interact with the computing device 110 to confirm use of selected 3P agent: “assistant module 122A may output as part of the notification, a request for the user to choose a particular recommended agent.  Assistant module 122A may receive user input confirming the recommended agent (312). For example after outputting the notification, the user may provide touch input at UID 112 or voice input to UID 112 confirming that the user wishes to use the recommended agent to order movie tickets or see a trailer of the movie in the movie poster”; ¶99…user selected 3P agent, may interact with the user to get more input from user: “Responsive to determining to recommend that the recommended agent perform the one or more actions associated with the image data (306, agent), assistant module 122A may output an indication of the recommended agent (310). For example, assistant module 122A may cause UI module 120 to output an audible, visual, and/or haptic notification via UID 112 indicating that, based at least in part on image data captured by camera 114, assistant module 122A is recommending the user interact with agent module 128aA to help the user perform an action at a current time”; ¶103…user selected 3P agent, may interact with the user to get more input from user: ”responsive to receiving the user input confirming the recommended agent, assistant module 122A may cause the recommended agent to at least initiate performance of the one or more actions associated with the image data (314)... Agent module 128AaA may perform its own analysis on the image data, open a website, trigger an action, start a conversation with the user, show a video, or perform any other related action using the image data”),
such that different interactions with the real environment may result in the agent selection component causing different artificial agents to interact with the user on behalf of different entities (¶40, 89, 92…3P agents acting for different companies/services such as a wine seller, pizza restaurant, or movie ticket seller are selected based on a different interaction by the user in his or her environment…such as one user interaction of taking of an image of a wine bottle on the table of a restaurant or another different interaction such as user ordering pizza from his/her mobile device or yet another different interaction of taking a picture of a movie poster on a wall; ¶29, 35, 64…various different modal type of interactions may result in causing different agents to interact with the user, including voice, touch/text, image, gesture, etc.: “Assistant module 122A of computing device 110 and assistant module 122B of digital assistant server 160 may each perform similar functions described herein for automatically executing an assistant that is configured to select agents to: a) satisfy user input (e.g., spoken utterances, textual input, etc.) received from a user of a computing device and/or b) perform actions inferred from image data captured by a camera such as camera 114”).

Badr additionally discloses that assistant module 122A/222/422 can find and rank a plurality of agents based on multiple criteria and present the plurality of agents as recommendations to the user (¶48, 100: “the recommended agent may be more than one recommended agent. In such a case, assistant module 122A may output as part of the notification, a request for the user to choose a particular recommended agent”; ¶80-84…agent selection module, which can be part of the assistant module, can choose and rank a plurality of agents based on combined scoring from multiple criteria or machine learning), such that the user can select a specific artificial agent from the plurality of agents recommended by the assistant module (¶49, : “Assistant module 122A may receive user input confirming the recommended agent. For example, after
outputting the notification, the user may provide touch input at UID 112 or voice input to UID 112 confirming that the user wishes to use the recommended agent…”).  
Badr further discloses using Internet based technology in order find, choose/rank and use agents (¶83…”recommended 3P agent module agent selection module 227 may identify one or more recommended agents based at least in part on image data by sending the image data through an image based internet search (i.e., cause search module 282 to search the internet based on the image data)”; ¶87…”Agent selection module 227 may analyze the rankings and/or the results from the internet search to select an agent to perform one or more actions. For instance, agent selection module 227 may inspect search results to determine whether there are web page results associated with agents”; ¶37: “An entry included in agent indices 124 for a particular agent may be constructed from agent information provided by a developer of the particular agent. Some example information fields that may be included in such an entry, or which may be used to construct the entry, include but are not limited to: a description of the agent, one or more entry points of the agent, …, a website associated with the agent…”; ¶51: “assistant module 122A receives information confirming the user wishes to use the recommended agent to perform an action on the image data obtained by camera 114, assistant module 122A may send the image data captured by camera 114 to the recommended agent with instructions to process the image data and take any appropriate actions. For instance, assistant module 122A may send the image data captured by camera 114 to agent module 128aA. Agent module 128aA may perform its own analysis on the image data, open a website, trigger an action, start a conversation with the user, show a video, or perform any other related action using the image data”).

Badr does not expressly disclose the presentation of the plurality of agents as web links for the user to select/activate a specific agent to use.  In other words, Badr does not expressly disclose, but Meggs does teach: the selected artificial agent is caused to activate by at least (i) forwarding a URL to a user device (Meggs: fig. 4:470-490…system discovers merchants based on matching with user criteria, then ranks list of merchants based on user criteria, and finally presents the ranked list of merchants as individual web links, e.g., URLs, to user device) with an instruction to cause the user device to navigate to the URL (fig. 11 and ¶60…user is displayed ranked list of merchants to select, which user can click on to navigate to the web page of a specific merchant, “ranked list produced in this manner 480 is then displayed in rank order in a first graphical user interface 490. An example of a first graphical user interface is shown in FIG. 11. The user is then able to view the ranked list and select a participating merchant with whom the user is interested in doing business”) or (ii) by placing a function call with an internet protocol (IP) address associated with a user device.

 Badr and Meggs are analogous art because they are from similar problem solving area of finding, ranking and presenting a set of agents/merchants that are relevant to the user based on a set of criteria, wherein the user can choose/activate on agent/merchant from the set of agents/merchants that is presented.  Furthermore, Badr and Meggs both use Internet and web based technologies which intrinsically makes use of browsers and URLs (Badr: ¶71, 37,51,83,87).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the assistant module 122A/222/422 in Badr, upon finding and ranking the plurality of agents to recommend to the user for selection, to actually present the recommendations to the user as a list of URLs on an Internet Browser that the user can click on one URL for selection of an agent/merchant, as taught by Meggs.  
The suggestion/motivation for doing so would have been convenience in leveraging existing Internet platform technology that Badr already has and commonly adopted across industries (¶71…Internet browser application) and that Badr expressly already uses (¶31,51,83,87…Internet/web search to find/supplement agents), rather than the hassle of developing a custom GUI technology for presentation of the plurality of agents.
Claims 9, 15-17 are rejected under 35 USC 103 as being unpatentable over Badr in view of Meggs, in further view of US Pat. Pub. No. 2013/0218721 to  Borhan et al. (hereinafter Borhan).
Per claim 9, Badr combined with Meggs discloses claim 8.  Badr further disclosing the user and corresponding computing device 110 being in a real environment and interacting with merchants and sensing the environment to purchase products and/or services (¶40…sitting down in a restaurant; ¶92…movie poster on wall; fig. 2:230 and ¶73-74 and 85…contextualization of physical environmental taken account in selection of agents).  
Badr combined with Meggs does not expressly disclose, but Borhan does teach: the selected artificial agent interacting with the user by using augmented reality superimposed on the real environment that the user interacted with (Borhan: fig. 5C and ¶113-115…consumer uses mobile device with an artificial agent application resident on it to scan an in-store reality scene and virtual overlay labels are provided onto the reality scene for products that consumer may be interested in purchasing, e.g., consumer had “Apple Jam” 517 on shopping list and an overlay label of “Apple Jam” appears over that  product location on the shelf).
 Badr combined with Meggs and Borhan are analogous art because they are from the same field of endeavor of using a mobile device for a consumer/customer to interact with the real world environment in which the user is located, in order to assist the user with his/her needs, such as purchasing a product of interest to the consumer/customer.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate augmented reality as taught by Borhan, in the camera application used in Badr combined with Meggs for taking pictures.
The suggestion/motivation for doing so would have been to actively and in real time add labels to the subject of interest for the user when the subject is in the frame of the camera application, to further give user more information about the product (for the example of the wine bottle in Badr, label overlays from augmented reality can show the type of wine, company that makes the wine, location wine was made, type of grape used, etc.) to help user’s decision process in whether to purchase the product or where to purchase or pick-up the product. 
Per claims 15 and 16, Badr combined with Meggs discloses claim 14.  Badr further disclosing the user and corresponding computing device 110 being in a real environment and interacting with merchants and the environment to purchase products and/or services (¶40…sitting down in a restaurant; ¶92…movie poster on wall; fig. 2:230 and ¶73-74 and 85…contextualization of physical environmental taken account in selection of agents).  
Badr combined with Meggs does not expressly disclose, but Borhan does teach: 
Claim 15…the real environment comprising a shopping area (fig. 4K…La Jolla Shopping Center), the first entity being a first store (fig. 4C and ¶69…Macy’s store on first floor), the second entity being a second store (fig. 5B-C…grocery store).
Claim 16…the first user interaction comprising a first camera capture of a portion of the first store (fig. 4H…consumer/customer can capture QR code of product in Macy’s store), the second user interaction comprising a second camera capture of a portion of the second store (fig. 5C…consumer/customer can capture portions of the grocery store).
Badr combined with Meggs and Borhan are analogous art because they are from the same field of endeavor of using a mobile device for a consumer/customer to interact with the real world environment in which the user is located, where the consumer/customer can freely move around, such as between different merchants to find and/or purchase product/services of interest using their personal mobile device.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that the real environment the user in Badr combined with Meggs is navigating in can include a shopping area with multiple stores as taught by Borhan, where Badr combined with Meggs can have the user use his/her mobile device with the agent selection component in the shopping area stores.
The suggestion/motivation for doing so would have been Badr is already suggestive of being able to navigate between different merchants, i.e., a restaurant and another different location with a movie poster.  Shopping centers having multiple stores is commonplace and Badr’s ability to specify different agents is such shopping centers would provide a high degree of convenience to the user.
Per claim 17, Badr combined with Meggs and Borhan discloses claim 16, Badr further disclosing the evaluation of the first user interaction resulting in a determination that the first camera capture includes an identifier of the first store, the evaluation of the second user interaction resulting in a determination that the second camera capture includes an identifier of the second store (Badr: ¶94…visual recognition results identifying various items in image, including entities, and associating ‘intents’ with them used to select an 3P agent from a plurality of 3P agents:  “assistant module 122A may perform visual recognition techniques on the image data to determine all the possible entities, objects and concepts that could be associated with the image data… assistant module 122A may receive, via network 130, a list of intents returned from the image based search performed by search module 182”; ¶79…’intents’ have associated identifiers: “The registration information may include an agent identifier and one or more intents that the agent can satisfy. For example, 3P agent module 228A may be a pizza ordering agent for PizzaHouse Company and when installed on computing device 220, 3P agent module 228A may send information to agent selection module 227 that registers 3P agent module 228A with intents associated with the name "PizzaHouse", the PizzaHouse logo or trademark, and images or words indicative of "food", "restaurant", and "pizza". Agent selection module 227 may store the registration information at agent index 224 along with an identifier of 3P agent module 228A” ).
Claims 1 and 22 are rejected under 35 USC 103 as being unpatentable over Badr in view of US Pat. Pub. No. 2007/0033597 to Mukundan et al. (hereinafter Mukundan).
Badr discloses a computing system (fig. 1:100 and Abstract…selecting, based on analysis of user input from a user interaction with user’s environment, a recommended agent out of a plurality of agents to perform an action associated with the user input/interaction) comprising:
one or more processors (fig. 2:240; fig. 4:440; ¶75,108…processors ); and
one or more computer-readable media (fig. 2:248; fig.4:448; ¶67) having thereon computer-executable instructions that are structured such that, when executed by the one or more processors (¶65… processors 240 of computing device 210 may retrieve and execute instructions stored by storage components 248 that cause processors 240 to perform the operations modules 220, 222, 226, 227, 228, 230 and 282; ¶108…processors 440 executes instructions stored on storage device 440 to perform operations modules 422, 424, 427, 430, 431 and 482), cause the computing system to instantiate and/or operate an agent selection component (fig. 1:110 and ¶17…computing device 110 can be a user’s mobile device that can operate as an agent selection component, the details of computing device 110 is shown in fig. 2; fig. 1:160 and 18…digital assistant server 160 may help computing device 110 with agent selection services; fig. 2:227, fig. 4:427 and ¶111…within computing device 110 and digital assistant server 160, there is agent selection module 227/427 which select an agent from a plurality of possible agents 228A-228N; fig. 2:222, fig. 4:422 and ¶76…agent selection module 227/427 may be included in 3) that is configured to perform the following for multiple different user interactions (¶69…user can interact with system using multiple different type of interaction, such as voice: “UI module 220 may receive an indication of one or more user inputs detected at UID 212 and may output information about the user inputs to assistant module 222. For example, UID 212 may detect a voice input from a user and send data about the voice input to UI module 220”; ¶79… user can interact with system using multiple different type of interaction, such as taking a picture on user’s computing device 210: “UI module 220 may send an indication of a camera input to assistant module 222 for further interpretation.  Assistant module 222 may determine, based on the camera input, that the detected camera input may be associated with or more user tasks”; ¶64…user gestures is another interaction type; ¶24…user touch input on user’s computing device screen is another interaction type) with a real environment (¶58…the various types of user interactions are in a real physical environment: “One or more input components 244 of computing device 210, including camera 214, may receive input. Examples of input are tactile, text, audio, image, and video input. In addition to camera 114, input components 242 of computing device 210, in one example, includes a presence-sensitive input device ( e.g., a touch sensitive screen, a PSD), mouse, keyboard, voice responsive system, microphone or any other type of device for detecting input of computing device 210's environment”):
detect user interaction with the real environment (fig. 3:302 and ¶92…computing device 110/210 using it’s user interface device 112/212, detects user interaction with real/local environment such as picture/image taken by user: “a user of computing device 110 may point camera 114 of computing device 110 towards a movie poster on a wall and provide user input to UID 112 that causes camera 114 to take a picture of the movie poster”; fig. 2:230 and ¶73-74 and 85…contextualization of physical environmental taken account in selection of agents); 
evaluate the detected user interaction (fig. 1:122A, fig. 2:222 and ¶94…assistant module analyzes the image taken by the user and determines ‘intents’: “Assistant module 122A may base the agent selection on an analysis of the image data. As one example, assistant module 122A may perform visual recognition techniques on the image data to determine all the possible entities, objects and concepts that could be associated with the image data.  In response to the request, assistant module 122A may receive, via network 130, a list of intents returned from the image based search performed by search module 182”);
based on the evaluation, select an artificial agent (fig. 3:304 and ¶95…select an artificial agent from a plurality of agents 228A-228N, the selection based on determined intents from analyzing the image: “Assistant module 122A may determine, based on entries in agent index 124A, whether any agents (e.g., 1P or 3P agents) have registered with the intent(s) inferred from the image data. For example, assistant module 122A may input the movie intent into agent index 124A and receive as output a list of one or more agent modules 128 that have registered with movie intents and therefore may be used to perform actions associated with movies”) that acts for an entity (¶79…3P agent modules represent an entity, i.e., a ticket seller selling movie tickets or a pizza company, who has registered themselves as 3P agents with the agent selection module: “when loaded onto computing device 220, 3P agent modules 228 may send information to agent selection module 227 that registers each agent with agent selection module 227. The registration information may include an agent identifier and one or more intents that the agent can satisfy. For example, 3P agent module 228A may be a pizza ordering agent for PizzaHouse Company and when installed on computing device 220, 3P agent module 228A may send information to agent selection module 227 that registers 3P agent module 228A with intents associated with the name "PizzaHouse", the PizzaHouse logo or trademark, and images or words indicative of "food", "restaurant", and "pizza". Agent selection module 227 may store the registration information at agent index 224 along with an identifier of 3P agent module 228A”) from amongst a plurality of artificial agents (fig. 1:128aA-128aN, 128bA-128bN; fig. 2:228A-228N…plurality of 3P agent modules) that act for different entities (¶34…”differently, each agent module 128 may be a 3P agent associated with a respective third-party service that is accessible from computing device 110”; ¶51, 79, 97…3P agents act for different companies/services such as a wine seller, pizza restaurant, or movie ticket seller); and cause the selected artificial agent to activate to interact with the user (fig. 3:310-312 and ¶100-101…once selected, user can interact with the computing device 110 to confirm use of selected 3P agent: “assistant module 122A may output as part of the notification, a request for the user to choose a particular recommended agent.  Assistant module 122A may receive user input confirming the recommended agent (312). For example after outputting the notification, the user may provide touch input at UID 112 or voice input to UID 112 confirming that the user wishes to use the recommended agent to order movie tickets or see a trailer of the movie in the movie poster”; ¶99…user selected 3P agent, may interact with the user to get more input from user: “Responsive to determining to recommend that the recommended agent perform the one or more actions associated with the image data (306, agent), assistant module 122A may output an indication of the recommended agent (310). For example, assistant module 122A may cause UI module 120 to output an audible, visual, and/or haptic notification via UID 112 indicating that, based at least in part on image data captured by camera 114, assistant module 122A is recommending the user interact with agent module 128aA to help the user perform an action at a current time”; ¶103…user selected 3P agent, may interact with the user to get more input from user: ”responsive to receiving the user input confirming the recommended agent, assistant module 122A may cause the recommended agent to at least initiate performance of the one or more actions associated with the image data (314)... Agent module 128AaA may perform its own analysis on the image data, open a website, trigger an action, start a conversation with the user, show a video, or perform any other related action using the image data”),
such that different interactions with the real environment may result in the agent selection component causing different artificial agents to interact with the user on behalf of different entities (¶40, 89, 92…3P agents acting for different companies/services such as a wine seller, pizza restaurant, or movie ticket seller are selected based on a different interaction by the user in his or her environment…such as one user interaction of taking of an image of a wine bottle on the table of a restaurant or another different interaction such as user ordering pizza from his/her mobile device or yet another different interaction of taking a picture of a movie poster on a wall; ¶29, 35, 64…various different modal type of interactions may result in causing different agents to interact with the user, including voice, touch/text, image, gesture, etc.: “Assistant module 122A of computing device 110 and assistant module 122B of digital assistant server 160 may each perform similar functions described herein for automatically executing an assistant that is configured to select agents to: a) satisfy user input (e.g., spoken utterances, textual input, etc.) received from a user of a computing device and/or b) perform actions inferred from image data captured by a camera such as camera 114”).
	 
Badr further discloses using Internet based technology in order find a specific agent to recommend to user (¶87…Agent selection module 227 may analyze the rankings and/or the results from the internet search to select an agent to perform one or more actions) and to automatically perform an action with the recommended agent without user action (¶104: “causing the recommended agent to perform the action may also cause 3P agent to perform an action without requiring further user action in some cases”).  Additionally, Badr discloses the recommended agent is on a remote computing device that performs the action (¶128: “causing the recommended agent to perform the one or more actions associated with the image data comprises outputting, by the assistant, to a remote computing system associated with the recommended agent, at least a portion of the image data to cause the remote computing system associated with the recommended agent to perform the one or more actions associated with the image data”).

Badr does not expressly disclose the mechanism to automatically perform the action by the recommended agent on the remote computing device, without user action.  In other words, Badr does not expressly disclose, but Mukundan does teach: the selected artificial agent is caused to activate by at least (i) forwarding a URL to a user device with an instruction to cause the user device to navigate to the URL or (ii) by placing a function call with an internet protocol (IP) address associated with a user device (Mukundan: fig. 8 and ¶121+…using remote procedural call (RPC) model to place function calls initiating from IP address of client/user device to remote servers),
wherein the artificial agent is activated by at least placing the function call with the internet protocol (IP) address associated with the user device. (Mukundan: fig. 8 and ¶121+…executing RPC from IP address of client/user device to remote servers).

 Badr and Mukundan are analogous art because they are from similar problem solving area of communications between clients and servers over the Internet (Badr: ¶71,37,51,83,87) as well as the ability for client/user devices to invoke functions with remote agents/services (Badr: ¶128).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the assistant module 122A/222/422 in Badr, upon choosing the recommended agent for the user, to automatically invoke the recommended agent using a remote procedure call, as taught by Mukundan.  
The suggestion/motivation for doing so would have been convenience in leveraging existing Internet platform technology for RPC implementation that Badr already has and commonly adopted across industries (¶71…Internet browser application) and that Badr expressly already uses (¶31,51,83,87…Internet/web search to find/supplement agents).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125